Bills of exception one and two show that witnesses Atkinson andS.A. Walton, over objection, testified that appellant had on spurs when he was "stomping" Lynn. All bills of exception must necessarily be considered in relation to the facts in evidence. The statement of facts show that H.A. Walton, a son of S.A. Walton, also testified without objection that appellant had on *Page 20 
spurs. In support of the proposition that when a fact is proven without objection, the admission of other evidence on the same point, over objection, does not ordinarily justify reversal, in addition to the cases referred to in the original opinion, we cite, Rogers v. State, 26 Texas Crim. App., 404. We are further of opinion there was no error in the admission of this testimony even over objection. It is true same could not be appropriated by the jury to base a conviction thereon, the assault not being alleged to have been made with spurs; but it was admissible as a part of the res gestae, and as throwing light on appellant's intent. Richards v. State, 3 Texas Crim. App., 423; Irving v. State, 70 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.